Citation Nr: 1102981	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a compensable disability rating for residuals of a 
fracture of the third metatarsal head of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1960 to 
October 1960.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case has previously been before the Board numerous times.  
In May 2009, the Board denied the issue on appeal.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2009, the Court 
granted a joint motion of the parties and remanded the case to 
the Board for action consistent with the joint motion.  In May 
2010, the case was remanded by the Board for additional 
development.  The case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

Any impairment from the residuals of a third metatarsal fracture 
of the right foot is less than moderate.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of 
a third metatarsal fracture of the right foot have not been met.   
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.14, 4.31, 
4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed letters in 
December 2002 and September 2005 advising him of what the 
evidence must show and of the respective duties of VA and the 
claimant in obtaining evidence.  In September 2006, the Veteran 
was mailed a letter providing him with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim. 

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of a fracture of the third metatarsal of 
the right foot have been rated under Diagnostic Code 5284, used 
for rating foot injuries.  Under this Diagnostic Code, a 10 
percent disability rating is warranted for moderate foot injury; 
a 20 percent disability rating is warranted for moderately severe 
foot injury; a 30 percent disability rating is warranted for 
severe foot injury; and a maximum 40 percent disability rating is 
warranted when there is actual loss of use of the foot.  
38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

At the outset, the Board notes that in reviewing the record, it 
is clear that the Veteran has rather significant cervical and 
lumbar spine disabilities which account for many of the 
orthopedic symptoms reported at his VA examinations.

The Veteran was afforded a VA examination in February 2002.  At 
that time, the Veteran reported that he experienced pain in his 
right foot and numbness in his third and fourth toes.  He 
reported that he did not do any lifting, pushing, or pulling.  He 
reported that he could only stand for short periods of time, was 
only able to walk short distances, and used a railing when 
walking down stairs. 

Upon physical examination, the Veteran was found to walk with a 
rather marked limp on the right leg.  There was no deformity of 
the right foot.  Surgery scars on the right foot were completely 
obliterated.  The plate in the subcutaneous tissue at the 
metatarsalphalangeal (MTP) joint of the great toe was easily 
palpable and was slightly tender to palpation.  There was no 
active range of motion of the great toe MTP joint.  There was no 
deformity or pain on palpation of the fifth MTP joint.  There was 
no pain on palpation of any metatarsals in the foot.  There was 
pain on palpation at the interspace of the third and fourth 
metatarsal heads.  There was pain in the area on compression of 
the metatarsal heads.  There was diminished sensation of the 
fibular aspect of the third toe and the tibial aspect of the 
fourth toe.  

The examiner diagnosed the Veteran with status post tailor's 
bunionectomy of the right foot, failed arthrodesis of the right 
first MTP joint, and plantar neuroma of the right foot between 
the third and fourth metatarsal heads.  It was the examiner's 
opinion that it was less likely as not that the Veteran's current 
foot disabilities were attributable to the residuals of the 
service-connected metatarsal stress fracture.  The examiner noted 
that the examination was conducted during a period of quiescent 
symptoms.  

In February 2006, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported experiencing 
numbness of both legs from the waist down.  It was noted that the 
Veteran underwent excision of a Morton's neuroma on the right 
foot in March 2003.  The Veteran reported that he used a cane for 
ambulation and was able to walk less than a city block without 
pain.  He reported that he had not experienced any incapacitating 
episodes over the past year as a result of his toe injury.    

Upon physical examination, there were no gross deformities of the 
right foot found.  He had faded scars over the first and fifth 
MTP joints.  Both scars were well healed.  He had a dorsal scar 
over the right foot at the web space between the third and fourth 
metatarsals measuring 3 centimeters (cm).  The scar was well 
healed.  The Veteran had diminished sensation over the fibular 
aspect of the third, fourth, and fifth toes of the right foot.  
There was pain on compression of the metatarsal heads and he had 
no active range of motion in the first MTP joint.  

The examiner diagnosed status post right third and fourth plantar 
neurectomy.  The examiner opined that it was less likely than not 
that the Veteran's fracture of his right third metatarsal had any 
etiologic relationship to the development of the plantar neuroma.  
In this regard, the examiner reported that the neuroma developed 
some 40 years following the Veteran's separation from active 
service and because the Veteran had undergone other surgeries on 
his right foot that were not related to the fracture of the third 
metatarsal of the right foot.

In September 2006, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had not 
worked since 1987 and had left his last job because he was unable 
to stand for long periods of time when working.  The Veteran 
reported that his pain had improved since his neuroma surgery.  
He reported that he still used a cane for ambulation when his 
right leg was "achy" and that the cane helped him steady his 
gait.  The Veteran reported that he could not wear regular shoes, 
sandals, or go without shoes.  He reported experiencing swelling 
in his right foot after standing.  

Upon physical examination, the right foot was warm to the touch, 
there was no hair growth, and the skin was soft to the touch.  
Dorsalis pedis was +1/4 and the posterior tibialis pulse was 
weak.  There was pain upon pulling of the right fourth toe and 
upon plantar palpation of the fourth metatarsal head.  There was 
a hypertrophic scar over the dorsal third interspace that was 
well healed.  There was 25 degrees of right hallux dorsiflexion 
with incomplete fusion of the joint and some jamming of the first 
MTP joint.  There were no calluses.  The last foot X-ray study, 
completed in 2006, revealed residual part of a pin in the first 
metatarsal head; however, there were no abnormal changes in the 
third and fourth metatarsal heads.  There was no sign of old 
fracture of the metatarsal heads which was noted to probably be 
due to the length of time since the fracture and subsequent 
healing.  

The examiner's assessment was neuroma of the third interspace, 
surgically corrected; hardware removal of the first MTP joint 
secondary to failure; and previous arthrodesis of first MTP joint 
and bunionectomy of the fifth metatarsal head.  The examiner 
noted that the Veteran admittedly had less discomfort after the 
neuroma surgery, but that he still had discomfort upon plantar 
palpation of the fourth metatarsal head and extraction of the 
fourth toe distally.  

In June 2007, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he had fallen several 
times prior to his 2003 neuroma surgery, but that he had not 
fallen since.  The Veteran reported using a cane for ambulation 
because of "achy" pain in his right thigh and an unsteady gait.  
However, the Veteran reported that his gait had been steadier 
since his 2003 surgery.  The Veteran reported wearing extra-depth 
shoes with no problems

Upon physical examination the Veteran's right foot was warm to 
the touch, with no hair growth and the skin was soft and shiny.  
There were pain upon pulling of the third toe and pain upon 
palpation of the third metatarsal head.  There was a hypertrophic 
scar over the dorsal aspect of the third metatarsal that was well 
healed.  Range of motion of the right foot was good with pain 
upon plantar flexion of the third metatarsal head and motion of 
the third toe.  

The examiner continued the assessment from the September 2006 
examination report.  The examiner reported that the Veteran's 
plantar neuroma which had been surgically corrected in 2003 was 
more than likely caused by an increase in irritation of the third 
toe and callous formed during healing and further aggravated by 
the previous fracture of the third toe.  In this regard, the 
examiner noted that there was no pain in the area prior to the 
fracture and the pain continued today, although decreased with 
the neuroma surgery.  The examiner reported that the fracture of 
the third metatarsal head would limit the Veteran's ability to 
stand for long periods of time and would limit his ability to 
push, pull, and lift. 

In October 2007, the June 2007 VA examiner provided an addendum 
to the June 2007 examination report.  The examiner reported that 
range of motion of the right foot and right third toe was good 
and within normal limits, but with pain.  The examiner also 
reported that, with regard to the opinion that the Veteran's 
plantar neuroma was likely caused by his fracture of the right 
third metatarsal, a callous from the fracture of the third toe 
had formed and would directly cause irritation of the nerve 
between the third and fourth toes.  The examiner reported that, 
over time, it would have increased to cause permanent, constant 
pain that limited the ability to stand, push, pull, or do work on 
his feet.

In September 2008, the Veteran was afforded another VA 
examination.  At that time, active range of motion of the third 
right toe was as follows: plantar flexion of the MTP joint was to 
5 degrees, plantar flexion of the distal interphalangeal (DIP) 
joint was 0 degrees, dorsiflexion of the MTP joint was to 10 
degrees, and dorsiflexion of the DIP joint was to 25 degrees.  
Passive range of motion of the third right toe was as follows: 
plantar flexion of the MTP joint was to 40 degrees, plantar 
flexion of the DIP joint was to 20 degrees, dorsiflexion of the 
MTP joint was to 20 degrees, and dorsiflexion of the DIP joint 
was to 20 degrees.  The Veteran complained of pain throughout the 
range of motion measurements.  X-rays taken of the right foot at 
that time revealed advanced arthritic changes in the first MTP 
joint, with a screw seen in the metatarsal head.  There was no 
abnormality noted in the third metatarsal head.  The examiner 
diagnosed status post third and fourth neurectomy with residual 
pain.   

In June 2010, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he experienced right 
metatarsal forefoot pain while walking, standing, and during cold 
weather.  It was reported that the Veteran's walking and standing 
abilities were limited by several orthopedic disabilities, to 
include right foot pain.  The Veteran reported that Tylenol 
helped control the pain.  The Veteran reported experiencing pain 
while standing and walking located in the plantar and dorsal 
forefoot, metatarsals 2-4; stiffness while standing, walking, and 
at rest located in the plantar and dorsal forefoot, metatarsals 
2-4; fatigability while standing and walking; weakness; and lack 
of endurance.  The Veteran reported being able to stand for 15 
minutes and walk approximately 100 feet.  The Veteran used a cane 
for ambulation as a result of his several orthopedic 
disabilities, including right foot pain.  The Veteran also 
reported that he wore extra-depth orthopedic shoes with arch 
support.  

Upon physical examination of the right foot, there was no 
evidence of swelling or instability.  There was painful motion in 
the dorsal forefoot, in the region of metatarsals 2-4 with active 
toe flexion and extension.  There was tenderness over the dorsal 
and plantar forefoot in the region of the metatarsals 2-4.  There 
was weakness, in that the Veteran could not stand on his toes and 
there were callosities indicative of abnormal weight bearing.  
There was a linear surgical scar from the March 2003 neurectomy 
on the third and fourth interspace of the dorsal forefoot.  The 
scar measured .3cm x 2cm.  There was also a linear scar on the 
right anterior first toe measuring .5cm x 5cm, secondary to right 
toe fusion and removal of broken orthopedic hardware.  

Passive range of motion measurements of the second, third, and 
fourth toes were as follows: plantar flexion of the MTP joint to 
35 degrees and dorsiflexion of the MTP joint to 20 degrees; 
plantar flexion of the DIP joint to 15 degrees, and dorsiflexion 
of the DIP joint to 20 degrees.  Active range of motion 
measurements of the second, third, and fourth toes were as 
follows: plantar flexion of the MTP joint to 15 degrees and 
dorsiflexion of the MTP joint to 5 degrees; plantar flexion of 
the DIP joint to 5 degrees, and dorsiflexion of the DIP joint to 
0 degrees.  The Veteran reported pain during all movements, 
passive and active, on the right second, third, and fourth toes. 

The examiner diagnosed right third metatarsal fracture in 1960 
and right third interspace Morton's neuroma with excision in 
2003.  The examiner reported that the Veteran did not have any 
current residual effects of his third metatarsal fracture.  In 
this regard, the examiner noted that the Veteran reported having 
had right forefoot pain only when he had episodes of right great 
toe gout which stopped around 1984, after he began taking 
Allopurinol for treatment of his gout.  The examiner reported 
that the residual effects of Morton's neuroma and excision 
included decreased range of motion of toes 2-4, toe weakness, and 
forefoot pain while standing and walking and in cold weather.  

A review of the record shows that the Veteran has also received 
periodic treatment at the VA Medical Center for his right foot 
disabilities.  At the VA Medical Center visits, the Veteran has 
reported experiencing pain in his right foot, to include pain 
between his third and fourth toes.

The Board finds that the Veteran is not entitled to a compensable 
disability rating for residuals of a fracture of the third 
metatarsal of the right foot.  In this regard, the Board notes 
that the June 2010 VA examiner noted that the Veteran's reported 
complaints of pain, weakness, and decreased range of motion are a 
result of his Morton's neuroma, status post excision, and not his 
third metatarsal fracture.  

The Board notes that the Veteran is also currently service-
connected for his Morton's neuroma under Diagnostic Code 5279 and 
that the disability is rated as 10 percent disabling.  The 
functional impairment contemplated by Diagnostic Codes 5279 and 
5284 is not separate and distinct.  Therefore, it would not be 
appropriate to assign a compensable rating under both of these 
Diagnostic Codes, especially given the June 2010 VA examiner's 
opinion that the Veteran's reported symptoms are purely a result 
of the neuroma and not his right third metatarsal fracture.  
38 C.F.R. § 4.14.   

The Board has also considered whether there is any other 
schedular basis for assigning a higher rating, but has found none 
that would not be in violation of 38 C.F.R. § 4.14.  
Additionally, the Board notes that the Veteran has not been found 
to have any of the disabilities required for a disability rating 
under another of the diagnostic codes used for evaluating the 
feet; to include, malunion or nonunion of the tarsal or 
metatarsal bones, or hammer toe; nor does the evidence establish 
that the toe has been amputated with or without metatarsal 
involvement.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Additionally, the Veteran has not claimed 
that he is incapable of work as a result of his right foot 
disability and the June 2010 VA examiner specifically stated that 
the Veteran was not working because of lumbar and cervical spine 
disabilities.  In sum, there is no indication that the average 
industrial impairment from the disability would be to a 
compensable degree.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order. 


ORDER

Entitlement to a compensable disability rating for residuals of a 
fracture of the third metatarsal of the right foot is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


